DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant's amendment and remarks filed on 12/20/2021 are acknowledged.
Claims 25-28, 44-50 and 52-62 are pending. 

3. Applicant’s attention is drawn to claim 46, which appears redundant.


4. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. Claims 25-28, 44-50 and 52-62 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

(i) Claims 27 and 62 are indefinite, because it is unknown what the antigen binding domain of the CAR is specific to.

(ii) Claims 26 and 45 are indefinite, because the recitations of “the tumor antigen” lacks proper antecedent basis in the base claim.

(iii) Claim 60 is indefinite, because the recitations of “the mammal” lacks proper antecedent basis in the base claim.

(iv) Claims 25-26, 28, 44-50 and 52-61 are indefinite, because they encompass the indefinite limitations of the claims on which they depend.




6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 


7. Claims 25-28, 44-50 and 52-62 stand rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11090336 (of record).  The rejection set forth in section 8 of the previous office action (dated 08/23/2021) is maintained essentially for the reasons of record.

Applicant’s arguments have been fully considered but have not been found convincing.

Applicant’s arguments regarding two-way distinctness determination (pages 7-8 of the Remarks) are inapplicable to the present claims, because a “two-way test is to be applied only when the applicant could not have filed the claims in a single application and the Office is solely responsible for any delays.”  MPEP 804(II)(B)(2)(C).  In filing application USSN 16/830554 (issued as the ‘336 patent), Applicant requested prioritized examination under the USPTO Track One program.  As such, applicant’s voluntary decision to obtain early issuance of claims directed to a species is a considered election by the applicant and not administrative delay caused by the Office.  Accordingly, two-way distinctness analysis is not appropriate in this case.

Applicant’s argument that the claims cited in the rejection are not the granted claims of the patent do not change the analysis, because the patented claims are narrower than the cited claims, and thus also anticipate the presently claimed invention. 

Specifically, claim 1 of the ‘336 patent recites a CAR of SEQ ID NO: 47.  SEQ ID NO: 47 comprises MUC1-binding scFv 5E5 (amino acids (aa) 23-267), CD8 hinge 

The ‘336 patent further recites a method of treating a MUC1 associated cancer comprising administering to the subject a T cell modified to express the CAR (claims 1, 2 and 7), and a lymphodepleting (T cell ablative) therapy of cyclophosphamide and fludarabine (claims 8-9).  As a skilled artisan would be aware, MUC1 is expressed in many tumor types, and correlates with aggressive metastatic disease and poor response to chemotherapy.  Accordingly, instant claims are anticipated by the claims of the ‘336 patent.

As an aside, the claims of the ‘336 patent are obvious over the instant claims, because anti-MUC1 scFv 5E5, the only element of SEQ ID NO: 47 which is not recited in the instant claims, was known in the art and used as part of chimeric antigen receptors. 


8. Claims 25-28, 44-50, 52-55 and 58-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 2(g)-(j), 7-8, 10, 14, 21, 23-24 and 27-28 of copending application USSN 16879636, published as US 20200370013 (of record).  The rejection set forth in section 9 of the previous office action (dated 08/23/2021) is maintained essentially for the reasons of record.

Applicant’s arguments have been fully considered but have not been found convincing.  Applicant alleges that the claims of the ‘636 application do not teach a CD2 signaling domain is encoded by a nucleic acid sequence comprising nucleotides 996-1346 of SEQ ID NO: 1 (p. 11 of the Remarks).

is the amino acid sequence of human CD2 intracellular signaling domain, and as such is an inherent property of the domain, which is present regardless of whether the sequence is specifically recited or not.

Solely for illustrative purposes, the amino acid sequence of human CD2 is reproduced herein, with the amino acid sequence encoded by nucleotides 996-1346 of instant SEQ ID NO: 1 underlined:
GenBank AAA51738.1 – surface antigen CD2 precursor [Homo sapiens]
  1 MSFPCKFVAS FLLIFNVSSK GAVSKEITNA LETWGALGQD INLDIPSFQM SDDIDDIKWE
 61 KTSDKKKIAQ FRKEKETFKE KDTYKLFKNG TLKIKHLKTD DQDIYKVSIY DTKGKNVLEK
121 IFDLKIQERV SKPKISWTCI NTTLTCEVMN GTDPELNLYQ DGKHLKLSQR VITHKWTTSL
181 SAKFKCTAGN KVSKESSVEP VSCPEKGLDI YLIIGICGGG SLLMVFVALL VFYITKRKKQ
241 RSRRNDEELE TRAHRVATEE RGRKPQQIPA STPQNPATSQ HPPPPPGHRS QAPSHRPPPP
301 GHRVQHQPQK RPPAPSGTQV HQQKGPPLPR PRVQPKPPHG AAENSLSPSS N

Applicant’s arguments regarding obviousness are not directly relevant to the rejection, which is based on anticipation analysis.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


9. Claims 25-28, 44-50 and 52-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 17370655, published as US 20210338733.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘655 application.



Specifically, claims 2, 3 and 9 of the ‘655 application recite modified immune cell comprising a CAR of SEQ ID NO: 47, the latter comprising a MUC1-binding scFv, CD8 hinge domain, CD8 transmembrane domain, CD2 signaling domain, and CD3 zeta signaling domain (see section 7 above).  The CD8 transmembrane domain (aa 315-338 of SEQ ID NO: 47) is encoded by nucleotides 924-995 of instant SEQ IDNO: 1, and the CD2 signaling domain (aa 339-455 of SEQ ID NO: 47) is encoded by nucleotides 996-1346 of instant SEQ IDNO: 1.   The modified immune cell is an autologous T cell (claims 7-8).

The ‘655 application further recites a method of treating a MUC1 associated cancer comprising administering to the subject the CAR-containing immune cell and a lymphodepleting (T cell ablative) therapy of cyclophosphamide and fludarabine (claims 14-16), wherein the cancer is breast cancer or multiple myeloma, among others (claims 17-18).  As a skilled artisan would be aware, MUC1 overexpression correlates with a poor response to chemotherapy.  Accordingly, instant claims are anticipated by the claims of the ‘655 application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


10. Conclusion: no claim is allowed.


11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644